          Case 7:19-cv-00407 Document 10 Filed on 01/24/20 in TXSD Page 1 of 8

                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

UNITED STATES OF AMERICA,                                §
                                                         §
                               Plaintiff,                §
                                                         §
v.                                                       §          CASE NO.      7:19-CV-407
                                                         §
23.311 ACRES OF LAND, MORE OR                            §
LESS, SITUATE IN HIDALGO COUNTY,                         §
STATE OF TEXAS; AND FRANK                                §
SCHUSTER FARMS, INC., ET AL.,                            §
                                                         §
                              Defendants.                §


             JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER FRCP 26(f)


     1.     State when and in what manner the parties conferred as required by Rule 26(f),
            and identify the counsel and/or parties who participated in the conference.


            The parties conferred on January 24, 2020.


            For Plaintiff:                                   John A. Smith, III
                                                             Assistant United States Attorney
                                                             Attorney-in-Charge
                                                             Southern District of Texas No. 8638
                                                             Texas Bar No. 18627450
                                                             One Shoreline Plaza
                                                             800 North Shoreline Blvd., Suite 500
                                                             Corpus Christi, Texas 78401
                                                             Telephone: (361) 888-3111
                                                             Facsimile: (361) 888-3234
                                                             E-mail: john.a.smith@usdoj.gov
                                                             Hilda M. Garcia Concepcion
                                                             Assistant United States Attorney
                                                             Southern District of Texas No.3399716
                                                             Puerto Rico Bar No. 15494
                                                             1701 W. Bus. Highway 83, Suite 600
                                                             McAllen, TX 78501
                                                             Telephone: (956) 618-8004
                                                             Facsimile: (956) 618-8016
                                                             E-mail: Hilda.Garcia.Concepcion@usdoj.gov



                                                     Page 1 of 8
                                            Joint Case Management Plan
       Case 7:19-cv-00407 Document 10 Filed on 01/24/20 in TXSD Page 2 of 8




For Defendants:                                       Roy B. Brandys
                                                      Attorney in Charge for Defendant
                                                      Texas Bar No. 02883550
                                                      Federal Admission No. 31963
                                                      brandys@barronadler.com
                                                      Nicholas Laurent
                                                      Texas Bar Number 24065591
                                                      Federal Admission No. 1090833
                                                      laurent@barronadler.com
                                                      Barron, Adler, Clough & Oddo, LLP
                                                      808 Nueces Street
                                                      Austin, TX 78701
                                                      Telephone: (512) 478-4995
                                                      Facsimile: (512) 478-6022




  2.     List by case number and court any cases related to this one that are pending in any
         state or federal court and describe how they are related.

         None at this time.

  3.     Briefly describe what this case is about.

         This is a civil action brought by the United States of America under the power of eminent
         domain through a Declaration of Taking at the request of the Secretary of the Department
         of Homeland Security, through the Acquisition Program Manager, Wall Program
         Management Office, U.S. Border Patrol Program Management Office Directorate, U.S.
         Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security,
         for the taking of property under the power of eminent domain through a Declaration of
         Taking, and for the determination and award of just compensation to the owners and
         parties in interest.

  4.     Specify the allegation of federal jurisdiction.

         Plaintiff alleges the Court has subject matter jurisdiction over this action pursuant to 28
         U.S.C. §1358.

  5.     Name the parties who disagree with the jurisdictional allegations and state their
         reasons.

         None.

  6.     List anticipated additional parties that should be included, when they can be added,
         and by which parties desires their inclusion.

         None.
                                              Page 2 of 8
                                     Joint Case Management Plan
     Case 7:19-cv-00407 Document 10 Filed on 01/24/20 in TXSD Page 3 of 8


7.     List anticipated interventions.

       None.

8.     Describe any class-action issues.

       None.

9.     State whether each party represents that is had made the initial disclosures required
       by FRCP 26(a). If not, describe the arrangements that have been made to complete
       such disclosures.

       Parties will provide initial disclosures pursuant to Rule 26(a)(1)(A) prior to the Initial
       Pretrial and Scheduling Conference set for February 5, 2020.

10. Describe the discovery plan proposed by the parties, including:

     A. What changes should be made in the timing, form or requirement for
         disclosures under Rule 26(a)?
         None.

     B. When and to whom the plaintiff anticipates it may send interrogatories?

         The United States anticipates sending interrogatories to the Property Owner after the
         entry of this Court’s scheduling order.


     C. When and to whom the defendant anticipates it may send interrogatories?
         The Defendants anticipate sending interrogatories to the United States.


     D. Of whom and by when the plaintiff anticipates taking oral depositions?
         The United States anticipates taking oral depositions of the Property Owner’s fact
         witnesses by August 30, 2020.

     E. Of whom and by when the defendant anticipates taking oral depositions?

          The Defendants anticipate taking the oral depositions of representative(s) of the United
          States, non-party design representative(s), and non-party construction representative(s)
          and anticipates such depositions could be completed by August 30, 2020 assuming no
          delays in written discovery and subpoenas, if any.


     F. When the plaintiff (or the party with the burden of proof on an issue) will be
          able to designate experts and provide the reports required by Rule 26(a)(2)(B),
                                            Page 3 of 8
                                   Joint Case Management Plan
      Case 7:19-cv-00407 Document 10 Filed on 01/24/20 in TXSD Page 4 of 8

          and when the opposing party will be able to designate responsive experts and
          provide their reports?

          The Defendants are the parties with the burden of proof. The United States is not
          opposed to designating experts and providing reports required by Rule 26(a)(2)(B)
          on the same date as the Defendant. The United States and Defendants agree to
          designate experts no later than September 30, 2020.

      G. List expert depositions the plaintiff (or the party with the burden of proof on
          an issue) anticipates taking and their anticipated completion date. See Rule
          26(a)(2)(B) (expert report)?

          The Defendants are the parties with the burden of proof. Defendants anticipate
          deposing any experts designated by the United States by the end of the discovery
          period as set out by the Court in its Scheduling Order.

      H. List expert depositions the opposing party anticipates taking and their
          anticipated completion date. See Rule 26(a)(2)(B) (expert report)?
          The United States anticipates deposing any experts designated by the Defendant by
          the end of the discovery period as set out by the Court in its Scheduling Order.

11.   If the parties are not agreed on a part of the discovery plan, describe the separate
      views and proposals of each party.

      The parties are in agreement on the discovery plan.

12.   Specify the discovery beyond initial disclosures that has been undertaken to date.

      The United States has met with Defendants multiple times regarding location and
      irrigation issues with the fence swath. Defendants contend that no detailed design
      documents have been exchanged.

13.   State the date the planned discovery can reasonably be completed.

      The parties anticipate that discovery can be reasonably completed by December 18, 2020.

14.   Describe the possibilities for a prompt settlement or resolution of the case that were
      discussed in your Rule 26(f) meeting.

      The parties continue to engage in settlement negotiations, but have not been able to
      determine or agree on appropriate compensation for the taking. Defendants contend that
      is due in part due to a lack of information needed to prepare a counterproposal. The parties
      are hopeful a settlement can be reached prior to the time of trial.

15.   Describe what each party has done or agreed to do to bring about a prompt
      resolution.

      The parties have agreed to a scheduling order that requires expert reports be completed by
      a certain date. On or before their completion, the parties will resume settlement
      negotiations in detail.

                                             Page 4 of 8
                                    Joint Case Management Plan
Case 7:19-cv-00407 Document 10 Filed on 01/24/20 in TXSD Page 5 of 8

Prior to filing suit, on or about December 5, 2018, Nicholas Laurent, attorney for Defendant
Frank Schuster, emailed Sandra B. Riggs requesting copy of the border barrier design plans
alleging that acquisition of a fee estate would compromise his clients right to control access
onto or through its remaining property and requesting that the government consider acquiring
an easement rather than fee simple title, and that the governments’ contractor work with the
Owners to insure that irrigation of the remaining property is not interrupted during
construction.

On December 18, 2018, Representatives from U.S. Border Patrol, U.S. Army Corps
Engineers, McAllen Real Estate and U.S. Attorneys met with landowners Frank Schuster,
Becky Jones, Foss Jones and their attorney Roy Brandys to discuss the letter of December 5,
2018.

On December 21, 2018 Loren Flossman, Wall Program Portfolio Manager, mailed letter to
Nicholas Laurent stating: (a) CBP would provide the design contractors (not Defendants) the
requested design for the access ramp, (b) CBP will schedule a follow-up meeting with Owners
once the 65% design is complete, and (c) evaluate the estate required for the project and
include it in the offer to sell. The estate (fee) to be acquired was provided to Mr. Laurent in
offer letter and Offer to Sell dated May 16, 2019.

On May 28, 2019, USACE sent Nicholas Laurent FedEx package with value letter and offer
to sell.

June 21, 2019 Richard Freeman and Sam Mahler called Nicholas Laurent to speak about the
fair market value that was offered for the purchase of the tract. Mr. Laurent informed them
that his clients would have to review the 65% design plans to adequately understand the taking
before a counterproposal could be prepared.

On August 6, 2019, Mr. Maher emailed Nicholas Laurent a “Tenant Disclaimer Form”.

On August 9, 2019, Mr. Mahler and Agent Railey met with the Owners at BP Sector Office,
Nicholas Laurent and Brad Snow participated via conference call and discussed design plans
and drainage issues.

On October 22, 2019 AUSAs John Smith and Hilda Garcia, and Roy Brandys, attorney for
property owner, conferenced about the main concerns of the Owners but monetary settlement
discussions were not engaged because property owners were requiring the design plans so as
to fully understand the nature of the taking prior to any talks about dollar amounts.

On November 14, 2019: Roy Brandys, Nicholas Laurent, Ron Railey and U.S. Attorney Hilda
Garcia Concepcion met at the U.S. Attorney’s office in McAllen and discussed drainage issues
and design plans that could be shared with property owners.

On December 3, 2019, AUSA Hilda Garcia sent an updated email to Nicholas Laurent,
Roy Brandys regarding drainage and design plans, and need to proceed with the filing of
the DT.

On December 4, 2019, Nicholas Laurent replied that he would speak to his clients and that
he understood about the government might need to proceed to filing DT.

                                        Page 5 of 8
                               Joint Case Management Plan
      Case 7:19-cv-00407 Document 10 Filed on 01/24/20 in TXSD Page 6 of 8

      Assistant United States Attorney John A. Smith has had multiple conversations with
      property owner’s counsel regarding issues such as possession of the property, drainage
      and design plans, and possible monetary settlement for just compensation.

      Defendants contend that no design plans have been provided to date. Defendants
      anticipate promptly requesting design plans in discovery and upon receipt will review any
      such plans and work in good faith to prepare a counterproposal based on the design plans
      provided.


16.   From the attorneys' discussion with the client, state the alternative dispute resolution
      techniques that are reasonably suitable and state when such a technique may be
      effectively used in this case.

      The parties do not think alternative dispute resolution in the form of formal mediation is
      applicable at this stage given the unique issues in federal land condemnation cases however,
      the parties do believe that an informal settlement conference between the parties is suitable
      once the parties have exchanged expert reports. If an informal settlement conference is not
      fruitful perhaps a formal mediation would be appropriate.

17.   Magistrate judges may now hear jury and non−jury trials. Indicate the parties' joint
      position on a trial before a magistrate judge.

      The parties do not agree to this case being tried before a magistrate judge.

18.   State whether a jury demand has been made and if it was made on time.

      Plaintiff has not made a demand for a jury trial. Defendants have made a jury demand
      in their Motion to Dismiss and For More Definite Statement, and Subject Thereto,
      Original Answer, Affirmative Defenses, and Jury Demand of Defendants Frank
      Schuster Farms, Inc. and El Sabino Family Farms, LLC (Dkt. # 7) filed on January 21,
      2020.

19.   Specify the number of hours it will take to present the evidence in this case.

      The parties anticipate that it will take no more than 48 hours to try this case.

20.   List pending motions that could be ruled on at the initial pretrial and scheduling
      conference.

      The United States has filed a motion for immediate possession (Docket No. 9) and has
      deposited the estimated just compensation of Three Hundred and Ten Thousand, Eight
      Hundred and Seventy-Three dollars ($310, 873.00) into the Court’s Registry (Docket No.
      5). Defendants are opposed to the motion and anticipate filing a response before the
      submission deadline.


21.   List other motions pending.

      None.
                                              Page 6 of 8
                                     Joint Case Management Plan
      Case 7:19-cv-00407 Document 10 Filed on 01/24/20 in TXSD Page 7 of 8



22.   Indicate other matters peculiar to this case, including discovery that deserve the
      special attention of the court at the conference.

      It is possible that rebuttal experts may be needed in this matter. The United States requests
      that the Court set a rebuttal expert deadline for forty-five (45) days after the date of the
      mutual expert report exchange. The Defendants anticipate some third-party discovery of
      the design and construction contractors via subpoenas.


23.   List the names, bar numbers, addresses, and telephone numbers of all counsel.

       COUNSEL FOR PLAINTIFF:
       JOHN A. SMITH, III
       Assistant United States Attorney
       Southern District of Texas No, 8638
       Texas Bar No. 18627450
       One Shoreline Plaza
       800 North Shoreline Blvd., Suite 500
       Corpus Christi, Texas 78401
       Telephone: (361) 888-3111
       Facsimile: (361) 888-3264
       E-Mail: john.a.smith@usdoj.gov
       Attorney-in-Charge

       HILDA M. GARCIA CONCEPCION
       Assistant United States Attorney
       Southern District of Texas No.3399716
       Puerto Rico Bar No. 15494
       1701 W. Bus. Highway 83, Suite 600
       McAllen, TX 78501
       Telephone: (956) 618-8004
       Facsimile: (956) 618-8016
       E-mail: Hilda.Garcia.Concepcion@usdoj.gov

       COUNSEL FOR DEFENDANT:
       ROY B. BRANDYS
       Attorney in Charge for Defendant
       Texas Bar Number 02883550
       Federal Admission No. 31963
       brandys@barronadler.com
       NICHOLAS P. LAURENT
       Texas Bar Number 24065591
       Federal Admission No. 1090833
       Barron, Adler, Clough & Oddo, LLP
       808 Nueces Street
       Austin, TX 78701
       Telephone: (512) 478-4995
       Facsimile: (512) 478-6022

                                             Page 7 of 8
                                    Joint Case Management Plan
        Case 7:19-cv-00407 Document 10 Filed on 01/24/20 in TXSD Page 8 of 8



                                                     Respectfully submitted,

                                                     RYAN K. PATRICK
                                                     United States Attorney
                                                     Southern District of Texas

                                               By:   s/ John A Smith, III________________
By:                                                  JOHN A. SMITH, III
s/ Roy B. Brandys                                    Assistant United States Attorney
ROY B. BRANDYS                                       Attorney-in-Charge
Attorney in Charge for Defendant                     Southern District of Texas No. 8638
Texas Bar Number 02883550                            Texas Bar No. 18627450
Federal Admission No. 31963                          One Shoreline Plaza
brandys@barronadler.com                              800 North Shoreline Blvd., Suite 500
                                                     Corpus Christi, Texas 78401
                                                     Telephone: (361) 888-3111
NICHOLAS LAURENT                                     Facsimile: (361) 888-3234
Texas Bar Number 24065591                            E-mail: john.a.smith@usdoj.gov
Federal Admission No. 1090833
Barron, Adler, Clough & Oddo, LLP
808 Nueces Street                              By:   s/ Hilda M. Garcia Concepcion______
Austin, TX 78701                                     HILDA M. GARCIA CONCEPCION
Telephone: (512) 478-4995                            Assistant United States Attorney
Facsimile: (512) 478-6022                            Southern District of Texas No.3399716
                                                     Puerto Rico Bar No. 15494
                                                     1701 W. Bus. Highway 83, Suite 600
                                                     McAllen, TX 78501
                                                     Telephone: (956) 618-8004
                                                     Facsimile: (956) 618-8016
                                                     E-mail: Hilda.Garcia.Concepcion@usdoj.gov



                                   CERTIFICATE OF SERVICE

         I certify that on January 24, 2020, a copy of the foregoing document was electronically

  filed on the CM/ECF system, which will automatically serve a Notice of Electronic Filing on

  counsel of record.



                                              By:    s/ Hilda M. Garcia Concepcion______
                                                     HILDA M. GARCIA CONCEPCION
                                                     Assistant United States Attorney



                                              Page 8 of 8
                                     Joint Case Management Plan
